Bierly, C. J.
A decree was rendered in the Shelby Circuit Court in favor of appellees, and subsequently a motion for a new trial was filed which was overruled by the court on June 6, 1960. A Praecipe was timely filed requesting a Transcript of all the proceedings and bills of exceptions, which Transcript and Assignment of Errors were due by September 4, 1960. A petition for extension of time to file Transcript and Assignment of Errors was filed on August 19, 1960, which was within the time permitted by the rules. A certificate of service was served upon the appellees as required. On August 23, 1960, extension of time was granted to and including November 7, 1960 for the filing of Transcript and Assignment of Errors. No further action was taken by the appellants in this cause.
Failure of appellants to comply with Rule 2-2 in reference to the time within which to file a Transcript and Assignment of Errors precludes further action in this cause by the appellants and no question is presented in this cause nor can any question be presented for decision. Huber v. Tielking, 55 Ind. App. 577, 103 N. E. 853, 104 N. E. 314.
Failure of appellants to proceed with their appeal within the time prescribed by the rules, this cause is now ordered stricken from the record and terminated, with costs, if any, assessed against the appellants.
Case dismissed.
Note. — Reported in 170 N. E. 2d 387.